DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 11/30/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10-16, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “determine that the user of the mobile device and the mobile device are in the traveling position”. According to [0062] of the as-filed specification, “responsive to determining that the user 140 and mobile device 120 are in traveling position (e.g., inside the vehicle and sitting), the system 107 may generate one or more outputs that cause the vehicle to sound an alert, close a door, or take another action that may be selectable with system 107 configuration.”; however, the specification is silent in regards to how the processor determines that the user of the mobile device and the mobile device are in the traveling position. Therefore, this claim fails to comply with the written description requirement.
Claims 10 and 14 are rejected the same because they recite similar claim language.
Claims 2, 3, 5-8, 11-13, 15, 16 and 18-23 are rejected the same because they depend upon claim 1, 10, or 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lenneman et al. (US 20190232868 A1) in view of Abramson et al. (US 20170279957 A1), Christopulos et al. (US 20150154711 A1), and Ichinose et al. (US 20200090437 A1).

Regarding claim 1, Lenneman discloses a system (figs. 1-2 illustrates a system), comprising: 
a processor (figs. 1-2 passenger management module 128; [0064] and [0066] In this application, including the definitions below, the term “module” or the term “controller” may be replaced with the term “circuit.” The term “module” may refer to, be part of, or include: an Application Specific Integrated Circuit (ASIC); a digital, analog, or mixed analog/digital discrete circuit; a digital, analog, or mixed analog/digital integrated circuit; a combinational logic circuit; a field programmable gate array (FPGA); a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit; other suitable hardware components that provide the described functionality; or a combination of some or all of the above, such as in a system-on-chip.); and 
a memory for storing executable instructions ([0064] a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit. [0066] The term shared memory circuit encompasses a single memory circuit that stores some or all code from multiple modules. The term group memory circuit encompasses a memory circuit that, in combination with additional memories, stores some or all code from one or more modules.[0067] The term memory circuit is a subset of the term computer-readable medium.), the processor configured to execute the instructions to: 
receive, from a first communication module of a vehicle, a first distance to a mobile device (fig. 1 passenger management module 128 and communication network 132; [0038] As shown in FIG. 1, the vehicle 102 includes a passenger management module 128. The passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 (i.e. “mobile device”) via a communication network 132. The passenger management module 128 can use the input to determine a relative position of the passenger with respect to the vehicle 102 and generates an alert having an alert characteristic that corresponds to the distance between the passenger and the vehicle 102. [0065] The module may include one or more interface circuits. In some examples, the interface circuits may include wired or wireless interfaces (i.e. “first communication module of a vehicle”) that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof.); 
receive, from a second communication module of the vehicle, a second distance to the mobile device (fig. 1 passenger management module 128 and communication network 132; [0038] As shown in FIG. 1, the vehicle 102 includes a passenger management module 128. The passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 (i.e. “mobile device”) via a communication network 132. The passenger management module 128 can use the input to determine a relative position of the passenger with respect to the vehicle 102 and generates an alert having an alert characteristic that corresponds to the distance between the passenger and the vehicle 102. [0065] The module may include one or more interface circuits. In some examples, the interface circuits may include wired or wireless interfaces (i.e. “second communication module of a vehicle”)  that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof.); and 
send instructions to the mobile device that cause the mobile device to modulate a feedback output of the mobile device ([0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see fig. 3, [0047]-[0048] and [0056]-[0057]);
send instructions to a haptic feedback device of the vehicle to modulate a feedback output of the haptic feedback device, wherein the feedback output of the haptic feedback device guides a user of the mobile device to a traveling position within the vehicle ([0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0037] the door handle device 124 can include a vibration device , an audible device, or the like (i.e. “haptic feedback device of the vehicle”). [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert).
However, Lennenan, does not expressly disclose determine an angle between the mobile device and a point of entry proximate the vehicle; determine that the user of the mobile device and the mobile device are in the traveling position; and execute, upon determining that the user of the mobile device and the mobile device are in the traveling position, instructions to close a vehicle door. Although, [0038] teaches the passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 via a communication network 132. The passenger management module 128 can use the input to determine a relative position (e.g. angle) of the passenger with respect to the vehicle 102. [0041] The passenger identification module 202 receives sensor data from the sensors 122 indicative of the environment proximate to the vehicle 102 and/or data from the mobile electronic device 130. With respect to the mobile electronic device 130, the passenger identification module 202 receives positional data and/or sensor data. The sensor data may represent a gait of the passenger or the like. [0042] The passenger identification module 202 identifies the passenger based upon the received sensor data. In an implementation, the passenger identification module 202 can apply sensor fusion techniques to the sensor data and/or the positional data to identify the passenger external to the vehicle 102. The passenger identification module 202 identifies the passenger with respect to the vehicle 102 based upon sensor data indicative of the passenger and/or the positional data corresponding to the mobile electronic device 130. For example, the passenger identification module 202 identifies the passenger by comparing the positional data of the mobile electronic device with sensor data that corresponds to the positional data. The passenger identification module 202 outputs data indicative of the identified passenger external to the vehicle 102. [0043] The passenger proximity module 204 receives the identified passenger data from the passenger identification module 202. The passenger proximity module 204 determines the position (e.g. angle) of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 receives positional data indicative of the vehicle 102 position and compares the vehicle positional data to the passenger positional data. Over multiple time intervals, the passenger proximity module 204 can determine a direction (e.g. angle)  of travel of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 compares positional data from a prior time interval to positional data for a current time interval to determine the direction of travel with respect to the vehicle 102. The passenger proximity module 204 outputs data indicative of the distance between the vehicle 102 and the passenger and a direction (e.g. angle) of travel. Also see fig. 3, [0044] and [0057].
Abramson, from a similar field of endeavor, teaches determining an angle between the mobile device and a point of entry proximate the vehicle ([0543] The orientation (i.e. “angle”) of the mobile device 105 can be detected relative to the car, for example, by using the angle between the device's magnetic north (e.g., from the 3-axis compass sensor) and the vehicle's GPS heading (as can be shown on the mobile device).).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a compass sensor of a mobile device and a global positioning system (GPS) of vehicle as taught by Abramson in the system taught by Lennenan in order to determine an angle between the mobile device and a point of entry proximate the vehicle (as suggested in [0543 of Abramson).
However, Lenneman in view of Abramson does not expressly disclose determine that the user of the mobile device and the mobile device are in the traveling position; and execute, upon determining that the user of the mobile device and the mobile device are in the traveling position, instructions to close a vehicle door.
Christopulos, from a similar field of endeavor, teaches determine that the user of the mobile device and the mobile device are in the traveling position ([0025] In stage 206 of the example scenario, a user enters the vehicle 202 (e.g., through a door) to operate the vehicle 202. In doing so, the user transfers the mobile device 200 from the outside of the vehicle 202 to the inside (i.e. “traveling position”) of the vehicle 202, and data indicative of the transfer event (i.e., the vehicle entry event) is gathered by sensors in the mobile device 200. For example, a microphone sensor in the mobile device 200 may gather audio indicative of a door closing, an engine of the vehicle 202 starting, etc., or an accelerometer sensor in the mobile device 200 may gather acceleration data indicative of a user stepping into the vehicle 202, sitting down in an operator's position within the vehicle 202 (i.e. “traveling position”), etc. Based on such gathered data, an event detection routine, such as the event detection routine 120, in the mobile device 200 or an application executing on a server may detect the vehicle entry event.). 
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide sensors in the mobile device as taught by Christopulos in the system taught by Lenneman in view of Abramson in order to determine that the user of the mobile device and the mobile device are sitting down and inside of the vehicle (as suggested in [0025] of Christopulos).
However, Lenneman in view of Abramson and Christopulos does not expressly disclose execute, upon determining that the user of the mobile device and the mobile device are in the traveling position, instructions to close a vehicle door.
Ichinose, from a similar field of endeavor, teaches determining that the user is in the traveling position; and execute, upon determining that the user is in the traveling position, instructions to close a vehicle door ([0028] portable terminal 3 carried by a user of the vehicle. [0076] The user's seating on the seat (i.e. “traveling position”)  is detected by the seating detection unit 13, so that it is possible to automatically close the corresponding seat door after the user sits on the seat. Therefore, it is possible to further improve the user's convenience when getting in the vehicle.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to and execute, upon determining that the user of the mobile device and the mobile device are in the traveling position, instructions to close a vehicle door as suggested by Ichinose in the system taught by Lenneman in view of Abramson and Christopulos in order to improve the user's convenience when getting in the vehicle (as suggested in [0076] of Ichinose).

Regarding claim 2, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the system according to claim 1, wherein the processor is further configured to execute the instructions to determine that the mobile device is at a threshold distance from the point of entry (Lenneman [0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see [0047]-[0048] and [0056]-[0057]).

Regarding claim 3, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the system according to claim 2, wherein the processor is further configured to execute the instructions to generate a vehicle instruction to perform a vehicle action based on determining that the mobile device is at the threshold distance, wherein the vehicle action comprises opening the vehicle door based on the vehicle instruction (Lenneman [0010] and [0020] In other features, the alert module is configured to generate the alert at a vehicle handle device (i.e. “vehicle instruction”) of the autonomous vehicle. [0011] and [0021] In other features, the vehicle handle device generates at least one of a haptic feedback or an audible alert (i.e. “vehicle action”) based upon the alert (i.e. “vehicle instruction”). [0013] In other features, the system includes a door management module that is configured to unlock (i.e. “open”)  a door handle (i.e. “vehicle action”) when the distance is less than a predetermined distance threshold. [0032] The passenger management system identifies passengers to be picked up and that provides alerts to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0049] The passenger management module 128 also generates alerts to allow passengers to locate door handles 126 of the vehicle (i.e. “vehicle instruction”). As shown in FIG. 2, the passenger management module 128 includes an unlock detection module 210. The unlock detection module 210 receives unlock signals from a vehicle unlock device 136, such as a key fob or the like. The unlock detection module 210 provides an unlock detection signal to the passenger proximity module 204. The passenger proximity module 204 then monitors for a signal from the mobile electronic device 130 indicating the mobile electronic device 130 is within a predetermined distance of the vehicle 102. [0057] If the distance does not exceed the predetermined distance, the passenger guidance module 206 determines which door handle 126 the passenger is to enter at 314. Based upon the determination, the passenger guidance module 206 causes the alert module 208 to generate an alert indicative of which door handle 126 (i.e. “vehicle action”) the passenger is to enter at 316. For example, the alert module 208 generates the alert having the alert characteristic at the door handle device 124. At 318, the door management module 212 unlocks (i.e. “vehicle action”) the door handle 126 when the passenger is within a predetermined door distance threshold. At 320, the door management module 212 locks the door handle 126 once the door handle 126 has been closed. The method 300 ends at 322. Furthermore, Ichinose [0033] The door opening and closing unit 12 includes a lock device 20 and an opening and closing device 21, and is configured to lock a vehicle door at a closed state and to open the vehicle door to a predetermined opening degree. [0052] the driver seat door is automatically opened to the predetermined opening degree enough to get in the vehicle by control of the door opening and closing unit 12 made by the in-vehicle control unit 14. [0056] as the case of automatically opening the seat door, a case where the user U is at the seat-side of the vehicle V and can immediately get in the vehicle , as shown in FIGS. 2 and 3.).

Regarding claim 5, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the system according to claim 3, wherein the processor is further configured to execute the instructions to output a haptic feedback of the haptic feedback device onboard the vehicle based on the vehicle instruction (Lenneman [0011] and [0021] In other features, the vehicle handle device generates at least one of a haptic feedback or an audible alert based upon the alert (i.e. “vehicle instruction”). [0032] The passenger management system identifies passengers to be picked up and that provides alerts to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door.).

Regarding claim 6, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the system according to claim 1, wherein the feedback output is based on the angle between the mobile device and the point of entry of the vehicle (Lenneman [0038] teaches the passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 via a communication network 132. The passenger management module 128 can use the input to determine a relative position (e.g. angle) of the passenger with respect to the vehicle 102. [0041] The passenger identification module 202 receives sensor data from the sensors 122 indicative of the environment proximate to the vehicle 102 and/or data from the mobile electronic device 130. With respect to the mobile electronic device 130, the passenger identification module 202 receives positional data and/or sensor data. The sensor data may represent a gait of the passenger or the like. [0042] The passenger identification module 202 identifies the passenger based upon the received sensor data. In an implementation, the passenger identification module 202 can apply sensor fusion techniques to the sensor data and/or the positional data to identify the passenger external to the vehicle 102. The passenger identification module 202 identifies the passenger with respect to the vehicle 102 based upon sensor data indicative of the passenger and/or the positional data corresponding to the mobile electronic device 130. For example, the passenger identification module 202 identifies the passenger by comparing the positional data of the mobile electronic device with sensor data that corresponds to the positional data. The passenger identification module 202 outputs data indicative of the identified passenger external to the vehicle 102. [0043] The passenger proximity module 204 receives the identified passenger data from the passenger identification module 202. The passenger proximity module 204 determines the position (e.g. angle) of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 receives positional data indicative of the vehicle 102 position and compares the vehicle positional data to the passenger positional data. Over multiple time intervals, the passenger proximity module 204 can determine a direction (e.g. angle)  of travel of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 compares positional data from a prior time interval to positional data for a current time interval to determine the direction of travel with respect to the vehicle 102. The passenger proximity module 204 outputs data indicative of the distance between the vehicle 102 and the passenger and a direction (e.g. angle) of travel. Also see [0044] and [0057]. Also see Abramson [0543] The orientation (i.e. “angle”) of the mobile device 105 can be detected relative to the car, for example, by using the angle between the device's magnetic north (e.g, from the 3-axis compass sensor) and the vehicle's GPS heading (as can be shown on the mobile device).).

Regarding claim 7, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the system according to claim 1, wherein the processor is further configured to execute the instructions to send the instructions to the mobile device that cause the mobile device to modulate the feedback output, wherein the feedback output is based on a distance between the mobile device and the point of entry of the vehicle ([0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see [0047]-[0048] and [0056]-[0057]).

Regarding claim 8, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the system according to claim 1, wherein the first communication module comprises a Bluetooth Low-Energy Module (BLEM), and wherein the second communication module comprises a BLEM (Lenneman [0038] As shown in FIG. 1, the vehicle 102 includes a passenger management module 128. The passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 via a communication network 132. [0065] The module may include one or more interface circuits (i.e. “first communication module of a vehicle” and “second communication module of a vehicle”). In some examples, the interface circuits may include wired or wireless interfaces that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof. Furthermore, Abramson [0172], [0225] preferably, communication interface 150 includes, but is not limited to, a radio frequency transmitter/receiver (e.g., Bluetooth, cellular, NFC)).


Regarding claim 10, Lenneman discloses a system (figs. 1-2 illustrates a system), comprising: 
a processor associated with an automotive computer for a vehicle (figs. 1-2 passenger management module 128; [0064] and [0066] In this application, including the definitions below, the term “module” or the term “controller” may be replaced with the term “circuit.” The term “module” may refer to, be part of, or include: an Application Specific Integrated Circuit (ASIC); a digital, analog, or mixed analog/digital discrete circuit; a digital, analog, or mixed analog/digital integrated circuit; a combinational logic circuit; a field programmable gate array (FPGA); a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit; other suitable hardware components that provide the described functionality; or a combination of some or all of the above, such as in a system-on-chip.); and 
a memory for storing executable instructions ([0064] a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit. [0066] The term shared memory circuit encompasses a single memory circuit that stores some or all code from multiple modules. The term group memory circuit encompasses a memory circuit that, in combination with additional memories, stores some or all code from one or more modules.[0067] The term memory circuit is a subset of the term computer-readable medium.), the processor configured to execute the instructions to: 
receive, from a first communication module of a vehicle, a first distance to a mobile device (fig. 1 passenger management module 128 and communication network 132; [0038] As shown in FIG. 1, the vehicle 102 includes a passenger management module 128. The passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 (i.e. “mobile device”) via a communication network 132. The passenger management module 128 can use the input to determine a relative position of the passenger with respect to the vehicle 102 and generates an alert having an alert characteristic that corresponds to the distance between the passenger and the vehicle 102. [0065] The module may include one or more interface circuits. In some examples, the interface circuits may include wired or wireless interfaces (i.e. “first communication module of a vehicle”) that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof.); 
receive, from a second communication module of the vehicle, a second distance to the mobile device (fig. 1 passenger management module 128 and communication network 132; [0038] As shown in FIG. 1, the vehicle 102 includes a passenger management module 128. The passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 (i.e. “mobile device”) via a communication network 132. The passenger management module 128 can use the input to determine a relative position of the passenger with respect to the vehicle 102 and generates an alert having an alert characteristic that corresponds to the distance between the passenger and the vehicle 102. [0065] The module may include one or more interface circuits. In some examples, the interface circuits may include wired or wireless interfaces (i.e. “second communication module of a vehicle”)  that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof.); 
send instructions to the mobile device that cause the mobile device to modulate a feedback output of the mobile device, wherein the feedback output is based on the direction between the mobile device and the point of entry of the vehicle; determine that the mobile device is at a threshold distance from the point of entry; and generate a vehicle instruction to perform a vehicle action based on determining that the mobile device is at the threshold distance ([0010] and [0020] In other features, the alert module is configured to generate the alert at a vehicle handle device (i.e. “vehicle instruction”) of the autonomous vehicle. [0011] and [0021] In other features, the vehicle handle device generates at least one of a haptic feedback or an audible alert (i.e. “vehicle action”) based upon the alert (i.e. “vehicle instruction”). [0013] In other features, the system includes a door management module that is configured to unlock a door handle (i.e. “vehicle action”) when the distance is less than a predetermined distance threshold. [0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0038] teaches the passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 via a communication network 132. The passenger management module 128 can use the input to determine a relative position (e.g. direction/angle) of the passenger with respect to the vehicle 102.  [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0041] The passenger identification module 202 receives sensor data from the sensors 122 indicative of the environment proximate to the vehicle 102 and/or data from the mobile electronic device 130. With respect to the mobile electronic device 130, the passenger identification module 202 receives positional data and/or sensor data. The sensor data may represent a gait of the passenger or the like. [0042] The passenger identification module 202 identifies the passenger based upon the received sensor data. In an implementation, the passenger identification module 202 can apply sensor fusion techniques to the sensor data and/or the positional data to identify the passenger external to the vehicle 102. The passenger identification module 202 identifies the passenger with respect to the vehicle 102 based upon sensor data indicative of the passenger and/or the positional data corresponding to the mobile electronic device 130. For example, the passenger identification module 202 identifies the passenger by comparing the positional data of the mobile electronic device with sensor data that corresponds to the positional data. The passenger identification module 202 outputs data indicative of the identified passenger external to the vehicle 102. [0043] The passenger proximity module 204 receives the identified passenger data from the passenger identification module 202. The passenger proximity module 204 determines the position (e.g. angle) of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 receives positional data indicative of the vehicle 102 position and compares the vehicle positional data to the passenger positional data. Over multiple time intervals, the passenger proximity module 204 can determine a direction (e.g. angle)  of travel of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 compares positional data from a prior time interval to positional data for a current time interval to determine the direction of travel with respect to the vehicle 102. The passenger proximity module 204 outputs data indicative of the distance between the vehicle 102 and the passenger and a direction (e.g. angle) of travel. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see fig. 3, [0047]-[0048] and [0056]-[0057]);
send instructions to a haptic feedback device of the vehicle to modulate a feedback output of the haptic feedback device, wherein the feedback output of the haptic feedback device guides a user of the mobile device to a traveling position within the vehicle ([0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0037] the door handle device 124 can include a vibration device (i.e. “haptic feedback device of the vehicle”). [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert).
However, Lennenan, does not expressly disclose wherein the first and second communication modules are Bluetooth Low-Energy Module (BLEM), and determine an angle between the mobile device and a point of entry proximate the vehicle; although, [0038] teaches the passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 via a communication network 132. The passenger management module 128 can use the input to determine a relative position (e.g. angle) of the passenger with respect to the vehicle 102. [0041] The passenger identification module 202 receives sensor data from the sensors 122 indicative of the environment proximate to the vehicle 102 and/or data from the mobile electronic device 130. With respect to the mobile electronic device 130, the passenger identification module 202 receives positional data and/or sensor data. The sensor data may represent a gait of the passenger or the like. [0042] The passenger identification module 202 identifies the passenger based upon the received sensor data. In an implementation, the passenger identification module 202 can apply sensor fusion techniques to the sensor data and/or the positional data to identify the passenger external to the vehicle 102. The passenger identification module 202 identifies the passenger with respect to the vehicle 102 based upon sensor data indicative of the passenger and/or the positional data corresponding to the mobile electronic device 130. For example, the passenger identification module 202 identifies the passenger by comparing the positional data of the mobile electronic device with sensor data that corresponds to the positional data. The passenger identification module 202 outputs data indicative of the identified passenger external to the vehicle 102. [0043] The passenger proximity module 204 receives the identified passenger data from the passenger identification module 202. The passenger proximity module 204 determines the position (e.g. angle) of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 receives positional data indicative of the vehicle 102 position and compares the vehicle positional data to the passenger positional data. Over multiple time intervals, the passenger proximity module 204 can determine a direction (e.g. angle)  of travel of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 compares positional data from a prior time interval to positional data for a current time interval to determine the direction of travel with respect to the vehicle 102. The passenger proximity module 204 outputs data indicative of the distance between the vehicle 102 and the passenger and a direction (e.g. angle) of travel. [0065] The module may include one or more interface circuits. In some examples, the interface circuits may include wired or wireless interfaces (i.e. “first/second communication module of a vehicle”)  that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof.  Also see fig. 3, [0044] and [0057].
Abramson, from a similar field of endeavor, teaches a communication module is Bluetooth Low-Energy Module (BLEM) ([0172], [0225] preferably, communication interface 150 includes, but is not limited to, a radio frequency transmitter/receiver (e.g., Bluetooth, cellular, NFC), and determining an angle between the mobile device and a point of entry proximate the vehicle ([0543] The orientation (i.e. “angle”) of the mobile device 105 can be detected relative to the car, for example, by using the angle between the device's magnetic north (e.g., from the 3-axis compass sensor) and the vehicle's GPS heading (as can be shown on the mobile device).).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a BLEMs, compass sensor of a mobile device, and a global positioning system (GPS) of vehicle as taught by Abramson in the system taught by Lennenan in order to determine an angle between the mobile device and a point of entry proximate the vehicle (as suggested in [0543] of Abramson).
However, Lenneman in view of Abramson does not expressly disclose determine that the user of the mobile device and the mobile device are in the traveling position; and execute, upon determining that the user of the mobile device and the mobile device are in the traveling position, instructions to close a vehicle door.
Christopulos, from a similar field of endeavor, teaches determine that the user of the mobile device and the mobile device are in the traveling position ([0025] In stage 206 of the example scenario, a user enters the vehicle 202 (e.g., through a door) to operate the vehicle 202. In doing so, the user transfers the mobile device 200 from the outside of the vehicle 202 to the inside (i.e. “traveling position”) of the vehicle 202, and data indicative of the transfer event (i.e., the vehicle entry event) is gathered by sensors in the mobile device 200. For example, a microphone sensor in the mobile device 200 may gather audio indicative of a door closing, an engine of the vehicle 202 starting, etc., or an accelerometer sensor in the mobile device 200 may gather acceleration data indicative of a user stepping into the vehicle 202, sitting down in an operator's position within the vehicle 202 (i.e. “traveling position”), etc. Based on such gathered data, an event detection routine, such as the event detection routine 120, in the mobile device 200 or an application executing on a server may detect the vehicle entry event.). 
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide sensors in the mobile device as taught by Christopulos in the system taught by Lenneman in view of Abramson in order to determine that the user of the mobile device and the mobile device are sitting down and inside of the vehicle (as suggested in [0025] of Christopulos).
However, Lenneman in view of Abramson and Christopulos does not expressly disclose execute, upon determining that the user of the mobile device and the mobile device are in the traveling position, instructions to close a vehicle door.
Ichinose, from a similar field of endeavor, teaches determining that the user is in the traveling position; and execute, upon determining that the user is in the traveling position, instructions to close a vehicle door ([0028] portable terminal 3 carried by a user of the vehicle. [0076] The user's seating on the seat (i.e. “traveling position”)  is detected by the seating detection unit 13, so that it is possible to automatically close the corresponding seat door after the user sits on the seat. Therefore, it is possible to further improve the user's convenience when getting in the vehicle.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to and execute, upon determining that the user of the mobile device and the mobile device are in the traveling position, instructions to close a vehicle door as suggested by Ichinose in the system taught by Lenneman in view of Abramson and Christopulos in order to improve the user's convenience when getting in the vehicle (as suggested in [0076] of Ichinose).

Regarding claim 11, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the system according to claim 10, wherein the processor is further configured to execute the instructions to open the vehicle door based on the vehicle instruction (Lenneman [0053] The door management module 212 provides unlock (i.e. “open”) and/or lock signals to cause the door handles 126 to lock and/or unlock when the passenger proximity module 204 provides data indicating the passenger is within a predetermined distance to the door handle 126. Furthermore, Ichinose [0033] The door opening and closing unit 12 includes a lock device 20 and an opening and closing device 21, and is configured to lock a vehicle door at a closed state and to open the vehicle door to a predetermined opening degree. [0052] the driver seat door is automatically opened to the predetermined opening degree enough to get in the vehicle by control of the door opening and closing unit 12 made by the in-vehicle control unit 14. [0056] as the case of automatically opening the seat door, a case where the user U is at the seat-side of the vehicle V and can immediately get in the vehicle , as shown in FIGS. 2 and 3.).

Regarding claim 12, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the system according to claim 10, wherein the processor is further configured to execute the instructions to output tactile and auditory cues from the haptic feedback device onboard the vehicle based on the vehicle instruction, wherein the tactile and auditory cues guide the user of the mobile device to an open seat position, and wherein the user of the mobile device and the mobile device are determined to be in the traveling position when the mobile device is inside the vehicle and the user of the mobile device is seated in the open seat position (Lenneman [0010] and [0020] In other features, the alert module is configured to generate the alert at a vehicle handle device (i.e. “vehicle instruction”) of the autonomous vehicle. [0011] and [0021] In other features, the vehicle handle device generates at least one of a haptic feedback or an audible alert (i.e. “vehicle action”) based upon the alert (i.e. “vehicle instruction”). [0013] In other features, the system includes a door management module that is configured to unlock a door handle (i.e. “vehicle action”) when the distance is less than a predetermined distance threshold. [0032] The passenger management system identifies passengers to be picked up and that provides alerts to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0049] The passenger management module 128 also generates alerts to allow passengers to locate door handles 126 of the vehicle (i.e. “vehicle instruction”). As shown in FIG. 2, the passenger management module 128 includes an unlock detection module 210. The unlock detection module 210 receives unlock signals from a vehicle unlock device 136, such as a key fob or the like. The unlock detection module 210 provides an unlock detection signal to the passenger proximity module 204. The passenger proximity module 204 then monitors for a signal from the mobile electronic device 130 indicating the mobile electronic device 130 is within a predetermined distance of the vehicle 102. [0051] The passenger guidance module 206 determines whether one of the vehicle seats 134 is not occupied (i.e. “open seat”) based upon the sensor data and provides an alert indicating which seats are not occupied. [0057] If the distance does not exceed the predetermined distance, the passenger guidance module 206 determines which door handle 126 the passenger is to enter at 314. Based upon the determination, the passenger guidance module 206 causes the alert module 208 to generate an alert indicative of which door handle 126 (i.e. “vehicle action”) the passenger is to enter at 316. For example, the alert module 208 generates the alert having the alert characteristic at the door handle device 124. At 318, the door management module 212 unlocks (i.e. “vehicle action”) the door handle 126 when the passenger is within a predetermined door distance threshold. At 320, the door management module 212 locks the door handle 126 once the door handle 126 has been closed. The method 300 ends at 322. Furthermore, Christopulos [0025] In stage 206 of the example scenario, a user enters the vehicle 202 (e.g., through a door) to operate the vehicle 202. In doing so, the user transfers the mobile device 200 from the outside of the vehicle 202 to the inside of the vehicle 202, and data indicative of the transfer event (i.e., the vehicle entry event) is gathered by sensors in the mobile device 200. For example, a microphone sensor in the mobile device 200 may gather audio indicative of a door closing, an engine of the vehicle 202 starting, etc., or an accelerometer sensor in the mobile device 200 may gather acceleration data indicative of a user stepping into the vehicle 202, sitting down in an operator's position within the vehicle 202 (i.e. “traveling position”), etc. Based on such gathered data, an event detection routine, such as the event detection routine 120, in the mobile device 200 or an application executing on a server may detect the vehicle entry event.).

Regarding claim 13, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the system according to claim 10, wherein the processor is further configured to execute the instructions to send the instructions to the mobile device that cause the mobile device to modulate the feedback output, wherein the feedback output is based on a distance between the mobile device and the point of entry of the vehicle ([0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see [0047]-[0048] and [0056]-[0057]).

Claim 14 is being rejected similarly to the rejection of claim 1 or 10 above for being directed to a method having steps corresponding to the operations/functions of the system claim 1 or 10 above whereby the scope and contents of the recited limitations are substantially the same.

Regarding claim 15, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the method according to claim 14, further comprising determining that the mobile device is at a threshold distance from the point of entry (Lenneman [0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see [0047]-[0048] and [0056]-[0057]).

Regarding claim 16, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the method according to claim 15, further comprising generating a vehicle instruction to perform a vehicle action based on determining that the mobile device is at the threshold distance, wherein the vehicle action comprises opening the vehicle door based on the vehicle instruction (Lenneman [0010] and [0020] In other features, the alert module is configured to generate the alert at a vehicle handle device (i.e. “vehicle instruction”) of the autonomous vehicle. [0011] and [0021] In other features, the vehicle handle device generates at least one of a haptic feedback or an audible alert (i.e. “vehicle action”) based upon the alert (i.e. “vehicle instruction”). [0013] In other features, the system includes a door management module that is configured to unlock (i.e. “open”) ) a door handle (i.e. “vehicle action”) when the distance is less than a predetermined distance threshold. [0032] The passenger management system identifies passengers to be picked up and that provides alerts to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0049] The passenger management module 128 also generates alerts to allow passengers to locate door handles 126 of the vehicle (i.e. “vehicle instruction”). As shown in FIG. 2, the passenger management module 128 includes an unlock detection module 210. The unlock detection module 210 receives unlock signals from a vehicle unlock device 136, such as a key fob or the like. The unlock detection module 210 provides an unlock detection signal to the passenger proximity module 204. The passenger proximity module 204 then monitors for a signal from the mobile electronic device 130 indicating the mobile electronic device 130 is within a predetermined distance of the vehicle 102. [0057] If the distance does not exceed the predetermined distance, the passenger guidance module 206 determines which door handle 126 the passenger is to enter at 314. Based upon the determination, the passenger guidance module 206 causes the alert module 208 to generate an alert indicative of which door handle 126 (i.e. “vehicle action”) the passenger is to enter at 316. For example, the alert module 208 generates the alert having the alert characteristic at the door handle device 124. At 318, the door management module 212 unlocks (i.e. “vehicle action”) the door handle 126 when the passenger is within a predetermined door distance threshold. At 320, the door management module 212 locks the door handle 126 once the door handle 126 has been closed. The method 300 ends at 322. Furthermore, Ichinose [0033] The door opening and closing unit 12 includes a lock device 20 and an opening and closing device 21, and is configured to lock a vehicle door at a closed state and to open the vehicle door to a predetermined opening degree. [0052] the driver seat door is automatically opened to the predetermined opening degree enough to get in the vehicle by control of the door opening and closing unit 12 made by the in-vehicle control unit 14. [0056] as the case of automatically opening the seat door, a case where the user U is at the seat-side of the vehicle V and can immediately get in the vehicle , as shown in FIGS. 2 and 3.).

Regarding claim 18, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the method according to claim 16, further comprising outputting tactile and auditory cues from the a-haptic feedback device onboard the vehicle based on the vehicle instruction, wherein the tactile and auditory cues guide the user of the mobile device to an open seat position (Lenneman [0011] and [0021] In other features, the vehicle handle device generates at least one of a haptic feedback or an audible alert based upon the alert (i.e. “vehicle instruction”). [0032] The passenger management system identifies passengers to be picked up and that provides alerts to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0051] The passenger guidance module 206 determines whether one of the vehicle seats 134 is not occupied (i.e. “open seat”) based upon the sensor data and provides an alert indicating which seats are not occupied.).

Regarding claim 19, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the method according to claim 14, wherein the feedback output is based on the angle between the mobile device and the point of entry of the vehicle (Lenneman [0038] teaches the passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 via a communication network 132. The passenger management module 128 can use the input to determine a relative position (e.g. angle) of the passenger with respect to the vehicle 102. [0041] The passenger identification module 202 receives sensor data from the sensors 122 indicative of the environment proximate to the vehicle 102 and/or data from the mobile electronic device 130. With respect to the mobile electronic device 130, the passenger identification module 202 receives positional data and/or sensor data. The sensor data may represent a gait of the passenger or the like. [0042] The passenger identification module 202 identifies the passenger based upon the received sensor data. In an implementation, the passenger identification module 202 can apply sensor fusion techniques to the sensor data and/or the positional data to identify the passenger external to the vehicle 102. The passenger identification module 202 identifies the passenger with respect to the vehicle 102 based upon sensor data indicative of the passenger and/or the positional data corresponding to the mobile electronic device 130. For example, the passenger identification module 202 identifies the passenger by comparing the positional data of the mobile electronic device with sensor data that corresponds to the positional data. The passenger identification module 202 outputs data indicative of the identified passenger external to the vehicle 102. [0043] The passenger proximity module 204 receives the identified passenger data from the passenger identification module 202. The passenger proximity module 204 determines the position (e.g. angle) of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 receives positional data indicative of the vehicle 102 position and compares the vehicle positional data to the passenger positional data. Over multiple time intervals, the passenger proximity module 204 can determine a direction (e.g. angle)  of travel of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 compares positional data from a prior time interval to positional data for a current time interval to determine the direction of travel with respect to the vehicle 102. The passenger proximity module 204 outputs data indicative of the distance between the vehicle 102 and the passenger and a direction (e.g. angle) of travel. Also see [0044] and [0057]. Also see Abramson [0543] The orientation (i.e. “angle”) of the mobile device 105 can be detected relative to the car, for example, by using the angle between the device's magnetic north (e.g, from the 3-axis compass sensor) and the vehicle's GPS heading (as can be shown on the mobile device).).

Regarding claim 20, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the method according to claim 14, further comprising sending the instructions to the mobile device that cause the mobile device to modulate the feedback output, wherein the feedback output is based on a distance between the mobile device and the point of entry of the vehicle ([0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see [0047]-[0048] and [0056]-[0057]).

Regarding claim 21, Lenneman in view of Abramson, Christopulos, and Ichinose discloses system according to claim 1, wherein the feedback output of the haptic feedback device are tactile and auditory cues, wherein the tactile and auditory cues guide the user of the mobile device to an open seat position (Lenneman [0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door.  [0037] the door handle device 124 can include a vibration device , an audible device, or the like  that alerts a visually impaired passenger to the position of the door handle 126. [0051] The passenger guidance module 206 determines whether one of the vehicle seats 134 is not occupied (i.e. “open seat”) based upon the sensor data and provides an alert indicating which seats are not occupied.).

Regarding claim 22, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the system according to claim 21, wherein the user of the mobile device and the mobile device are determined to be in the traveling position when the mobile device is inside the vehicle and the user of the mobile device is seated in the open seat position (Christopulos [0025] In stage 206 of the example scenario, a user enters the vehicle 202 (e.g., through a door) to operate the vehicle 202. In doing so, the user transfers the mobile device 200 from the outside of the vehicle 202 to the inside (i.e. “traveling position”) of the vehicle 202, and data indicative of the transfer event (i.e., the vehicle entry event) is gathered by sensors in the mobile device 200. For example, a microphone sensor in the mobile device 200 may gather audio indicative of a door closing, an engine of the vehicle 202 starting, etc., or an accelerometer sensor in the mobile device 200 may gather acceleration data indicative of a user stepping into the vehicle 202, sitting down in an operator's position within the vehicle 202 (i.e. “traveling position”), etc. Based on such gathered data, an event detection routine, such as the event detection routine 120, in the mobile device 200 or an application executing on a server may detect the vehicle entry event.).

Regarding claim 23, Lenneman in view of Abramson, Christopulos, and Ichinose discloses the method according to claim 18, wherein the user of the mobile device and the mobile device are determined to be in the traveling position when the mobile device is inside the vehicle and the user of the mobile device is seated in the open seat position (Christopulos [0025] In stage 206 of the example scenario, a user enters the vehicle 202 (e.g., through a door) to operate the vehicle 202. In doing so, the user transfers the mobile device 200 from the outside of the vehicle 202 to the inside (i.e. “traveling position”) of the vehicle 202, and data indicative of the transfer event (i.e., the vehicle entry event) is gathered by sensors in the mobile device 200. For example, a microphone sensor in the mobile device 200 may gather audio indicative of a door closing, an engine of the vehicle 202 starting, etc., or an accelerometer sensor in the mobile device 200 may gather acceleration data indicative of a user stepping into the vehicle 202, sitting down in an operator's position within the vehicle 202 (i.e. “traveling position”), etc. Based on such gathered data, an event detection routine, such as the event detection routine 120, in the mobile device 200 or an application executing on a server may detect the vehicle entry event.).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to new combination of references including new prior art being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        


							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684